This was an action in the county court of Jefferson county, at law, by appellee, Beaumont Implement Company, against appellant, J. W. Paul, praying for judgment upon certain promissory notes, fully described in appellee's petition. Appellant's defense was that he had delivered to appellee three trucks and a trailer in cancellation of these notes, and his personal testimony and that of one of his witnesses clearly supported his defense. But appellee's testimony raised the issue that the trucks and trailer were delivered in cancellation of notes not in controversy. The trial was to the court without a jury; the evidence supports the judgment.
Affirmed.